Title: To George Washington from Benjamin Franklin, 2 April 1782
From: Franklin, Benjamin
To: Washington, George


                        
                            Sir,
                            Passy, April 2. 1782
                        
                        I received duly the Honour of your Letter accompanying the Capitulation of Gen. Cornwallis. All the World
                            agree that no Expedition was ever better plann’d or better executed. It has made a great Addition to the military—Reputation you had already acquired, and brightens the Glory that surrounds your Name and that must accompany it to our
                            latest Posterity. No News could possibly make me more happy. The Infant Hercules has now strangled the two Serpents that
                            attack’d him in his Cradle, and I trust his future History will be answerable.
                        This will be presented to you by the Count de Segur. He is Son of the Marquis de Segur—Minister of War, and
                            our very good Friend. But I need not claim your Regards to the young Gentleman on that Score; his amiable personal
                            Qualities, his very sensible Conversation and his Zeal for the Cause of Liberty will obtain & secure your Esteem,
                            and be better Recommendation than any I can give him.
                        The English seem not to know either how to continue the War, or to make Peace with us. Instead of entring
                            into a regular Treaty, for putting an End to a Contest they are tired of, they have voted in Parliament that the Recovery
                            of America by Force is impracticable, that an offensive War against us ought not to be continued, and that whoever advises
                            it shall be deemed an Enemy to his Country.
                        Thus the Garrisons of New York and Charlestown, if continued there, must sit still, being only allowed to
                            defend themselves. The Ministry not understanding or approving this making of Peaces by halves, have quitted their Places,
                            but we have no certain Account here who is to succeed them, so that the Measures likely to be taken are yet uncertain:
                            probably we shall know—something of them before the Marquis de la Fayette takes his Departure. There are Grounds for good
                            Hopes however, but I think we should not therefore relax in our Preparations for a vigorous Campaign, as that Nation is
                            subject to Sudden Fluctuations; and tho’ somewhat humiliated at present, a little Success in the West Indies may dissipate
                            their present Fears, recal their natural Insolence, and occasion the Interruption of Negociation & a Continuance
                            of the War. We have great Stores purchased here for the use of your Army, which will be sent as soon as Transport can be
                            procured for them to go under good Convoy. My best Wishes always have and always will attend you, being with the greatest
                            and most Sincere Esteem & Respect, Sir, Your Excellency’s most obedient and most humble Servant
                        
                            B. Franklin
                        
                    